Anderson, J.,
delivered the opinion of the court.
Appellants were indicted in the circuit court of Monroe county and convicted of unlawfully manufacturing intoxicating liquor and sentenced to the penitentiary for a term of three years, from which judgment they prosecute this appeal.
The only state’s witness, Moreland, testified that while out hunting in the woods he came across appellants apparently engaged in the manufacture of intoxicating liquor; that he found them in the possession of a still which was being operated. According to the evidence of the witness there was every appearance of whisky being-manufactured. It is true he stated that he neither tasted nor smelled whisky during- the few minutes he was at the still. He testified, however, that appellants admitted that they were engaged in manufacturing intoxicating liquor and invited him to remain and take a drink of such liquor with them, which the witness declined to do. It is contended that the trial court should have directed a verdict for the appellants because there was not sufficient evidence to go to the jury on the question of guilt. Cook v. State (Miss.), 94 So. 161, is cited with much confidence to sustain that view. There was nothing in the Cook Case to show that the defendant was manufacturing whisky. The evidence merely showed that the defendant was operating what appeared to be a still. There was no confession by the defendants or other evidence that intoxicating liquors were being manufactured — simply a still *821apparently in operation. Here we have a still in operation out in the woods away from human habitation, proven by evidence aliunde the confession of appellants, and, in addition, the confession of appellants in unmistakable language, although veiled, that they were in fact manufácturing intoxicating liquor. ■
It is true that the corpus delicti cannot be proven alone by the confession of the accused. Nevertheless it is not necessary that the corpus delicti be proven exclusively by other evidence than the confession of the accused. The controlling principle is thus stated in the leading case of Heard v. State, 59 Miss. 545, which has been followed in subsequent cases:
“Where there has been a confession by the accused, much slighter proof is required to establish the corpus delicti than would be necessary where the state must make out the entire case, unaided by a confession. Any corroborative proof in such a case will be held sufficient which satisfies the mind that it is a real and not an imaginary crime which the accused has confessed, and the fact that he was the guilty party may be found by the jury, on proof much slighter than that ordinarily essential.”
We hold therefore that this still situated as it was is sufficiently corroborative of the confession of the appellants to make the guilt of appellants a question for the juiy.

Affirmed.